Order entered October 20, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00742-CV

                                    AZEB RUDER, Appellant

                                                  V.

   WILLIAM JORDAN D/B/A WILLIAM DAVIS REALTY, WILLIAM DAVIS REAL
  ESTATE SERVICES, LLC D/B/A WILLIAM DAVIS REALTY AND KATHY JABRI,
                                Appellee

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                            Trial Court Cause No. 004-01346-2014

                                              ORDER
       Before the Court is court reporter Claudia Webb’s October 17, 2016 request for a third

extension of time to file the reporter’s record. We GRANT Ms. Webb’s request and ORDER

the reporter’s record be filed no later than FOURTEEN DAYS from the date of this order.

       This appeal cannot proceed until the issue of the reporter’s record is resolved. We

expressly CAUTION Ms. Webb that failure to comply with this order SHALL result in an order

that she not sit as a court reporter until she complies.


                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE